 1   Shanny J. Lee, Calif. Bar No. 213599
     LAW OFFICES OF HARRY J. BINDER
 2   AND CHARLES E. BINDER, P.C.
 3   485 Madison Avenue, Suite 501
     New York, NY 10022
 4   (212)-677-6801
 5   Fax (646)-273-2196
     Fedcourt@binderlawfirm.com
 6

 7                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 8

 9   ROBERT A. COX,             )             5:19-CV-01757-AB-JPR
                                )
10       Plaintiff,             )             ORDER AWARDING ATTORNEY
11                              )             FEES UNDER THE EQUAL
                v.              )             ACCESS TO JUSTICE ACT,
12                              )             PURSUANT TO 28 U.S.C. § 2412(d),
13   COMMISSIONER OF THE SOCIAL )             AND COSTS, PURSUANT TO 28
     SECURITY ADMINISTRATION,   )             U.S.C. § 1920
14                              )
15       Defendant.             )
                                )
16

17

18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
20   be awarded attorney fees under the EAJA in the amount of SEVEN THOUSAND
21   DOLLARS ($7,000.00), and costs under 28 U.S.C. § 1920, in the amount of
22   FOUR HUNDRED DOLLARS ($400.00), subject to the terms of the above-
23   referenced Stipulation.
24

25

26   Dated: June 15, 2021
                                                Jean P. Rosenbluth
27                                              U.S. Magistrate Judge
28
